Exhibit 10.75
          THIRD AMENDMENT, dated as of December 17, 2008 (this “Third
Amendment”), among Chesapeake Funding LLC (the “Issuer”), PHH Vehicle Management
Services, LLC, as administrator (the “Administrator”), and The Bank of New York
Mellon (formerly known as The Bank of New York), as Indenture Trustee (the
“Indenture Trustee”), to the Amended and Restated Series 2006-2 Indenture
Supplement, dated as of December 1, 2006, as amended as of March 6, 2007 and as
of November 30, 2007 (the “Series 2006-2 Indenture Supplement”), among the
Issuer, the Administrator, the several commercial paper conduits listed on
Schedule I thereto (the “CP Conduit Purchasers”), the banks party thereto with
respect to each CP Conduit Purchaser (the “APA Banks”), the agent banks party
thereto with respect to each CP Conduit Purchaser (the “Funding Agents”),
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for the CP Conduit Purchasers, the APA Banks and the
Funding Agents, and the Indenture Trustee, to the Base Indenture, dated as of
March 7, 2006 (the “Existing Base Indenture”), between the Issuer and the
Indenture Trustee pursuant to which the Series 2006-2 Investor Notes were issued
to the CP Conduit Purchasers.
WITNESSETH:
          WHEREAS, the Issuer has requested the Series 2006-2 Investor
Noteholders to agree to consent to an amendment to the Series 1999-1 SUBI
Servicing Supplement in the form of Exhibit A to this Third Amendment (the
“Second Amendment to the SUBI Servicing Supplement”), an amendment to the Loan
Agreement in the form of Exhibit B to this Third Amendment (the “First Amendment
to the Loan Agreement”), an amendment and restatement of the Fleet Receivable
SUBI Supplement in the form of Exhibit C to this Third Amendment (the “Second
Amended and Restated Fleet Receivable SUBI Supplement”) and to the amendment and
restatement of the Existing Base Indenture in the form of Exhibit D to this
Third Amendment (the “Amended and Restated Base Indenture”) and to amend the
Series 2006-2 Indenture Supplement to extend the Scheduled Expiry Date (as such
term is defined in the Series 2006-2 Indenture Supplement) and make certain
other changes to the Series 2006-2 Indenture Supplement as set forth in this
Third Amendment; and
          WHEREAS, each of the Series 2006-2 Investor Noteholders is willing to
consent to the Second Amendment to the SUBI Servicing Supplement, the First
Amendment to the Loan Agreement, the amendment and restatement of the Fleet
Receivable SUBI Supplement in the form of the Second Amended and Restated Fleet
Receivable SUBI Supplement and the amendment and restatement of the Existing
Base Indenture in the form of the Amended and Restated Base Indenture and to
agree to the amendments to the Series 2006-2 Indenture Supplement requested by
the Issuer and set forth in this Third Amendment;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          1. Defined Terms. All capitalized terms defined in Schedule 1 to the
Existing Base Indenture or the Series 2006-2 Indenture Supplement and used
herein shall have the meanings given to them therein.
          2. Amendments to Article 1(b). Article 1(b) of the Series 2006-2
Indenture Supplement is hereby amended by (a) deleting the definitions of the
following defined terms in their respective entireties and substituting in lieu
thereof the following new definitions:



--------------------------------------------------------------------------------



 



2

     “‘LIBO Rate’ means, with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate per annum shown on the display
designated as “LIBOR01” on the Reuters Money 3000 Service for a period equal to
such Eurodollar Period at 11:00 a.m. (London time) on the second Business Day
prior to the commencement of such Eurodollar Period; provided that in the event
no such rate is shown, the LIBO Rate shall be determined by reference to such
other comparable available service for displaying eurodollar rates as may be
reasonably selected by the Administrative Agent; provided further that in the
event no such service is available, the LIBO Rate shall be a rate per annum at
which dollar deposits are offered by the principal office of JPMorgan Chase in
London, England to prime banks in the London interbank market at 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such
Eurodollar Period for delivery on the first day of such Eurodollar Period and
for a period equal to such Eurodollar Period.
     ‘Program Support Provider’ means, with respect to any CP Conduit Purchaser,
(i) the APA Bank with respect to such CP Conduit Purchaser, (ii) any other or
additional Person now or hereafter providing liquidity or extending credit, or
having a commitment to extend liquidity or credit to or for the account of, or
to make purchases from, such CP Conduit Purchaser or issuing a letter of credit,
surety bond or other instrument to support any obligations arising under or in
connection with such CP Conduit Purchaser’s securitization program, (iii) any
agent, administrator or manager of such CP Conduit Purchaser or (iv) any bank
holding company in respect of any of the foregoing.
     ‘Scheduled Expiry Date’ means, with respect to any Purchaser Group, the
later of (a) February 26, 2009 and (b) the last day of any extension of the
Commitment of the APA Banks included in such Purchaser Group made in accordance
with Section 2.6(b).
     ‘Series 2006-2 Eligible Counterparty’ means a financial institution which
has, or has all of its obligations under its interest rate cap maintained
pursuant to Section 5A.12 guaranteed by a Person that has (i) a short-term
senior unsecured debt, deposit, claims paying or credit rating of at least “A-1”
by Standard & Poor’s, or if such financial institution does not have a
short-term senior unsecured debt rating by Standard &Poor’s, a long-term senior,
unsecured debt or credit rating of at least “A+” by Standard & Poor’s and (ii) a
short-term senior unsecured debt, deposit, claims paying or credit rating of
“P-1” by Moody’s, , or if such financial institution does not have a short-term
senior unsecured debt rating by Moody’s, a long-term senior unsecured debt or
credit rating of at least “Aa3” by Moody’s.
     ‘Series 2006-2 Minimum Yield Rate’ means, for any Settlement Date, a rate
per annum equal to the sum of (i) the Series 2006-2 Note Rate for the
Series 2006-2 Interest Period ending on the day before such Settlement Date,
(ii) [***]% and (iii) [***]%.
     ‘Series 2006-2 Prepayment Amount’ means, the sum of the following amounts
with respect to each Purchaser Group:
     (a) the Purchaser Group Invested Amount with respect to such Purchaser
Group, plus
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



3

     (b) the sum of (i)(A) if the CP Conduit Purchaser in such Purchaser Group
is a Match Funding CP Conduit Purchaser, the sum of (x) all accrued and unpaid
Discount on all outstanding Commercial Paper issued by, or for the benefit of,
such Match Funding CP Conduit Purchaser to fund the CP Funded Amount with
respect to such Match Funding CP Conduit Purchaser from the issuance date(s)
thereof to but excluding the Prepayment Date and (y) the aggregate Discount to
accrue on all outstanding Commercial Paper issued by, or for the benefit of,
such Match Funding CP Conduit Purchaser to fund the CP Funded Amount with
respect to such Match Funding CP Conduit Purchaser from and including the
Prepayment Date to and excluding the maturity date of each CP Tranche with
respect to such Match Funding CP Conduit Purchaser or (B) if the CP Conduit
Purchaser in such Purchaser Group is a Pooled Funding CP Conduit Purchaser, the
sum of (x) the aggregate amount of Discount on or in respect of the Commercial
Paper issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Funded Amount with respect to such Pooled Funding CP Conduit Purchaser as of the
Prepayment Date and (y) the aggregate amount of Discount to accrue on or in
respect of the Commercial Paper issued by, or for the benefit of, such Pooled
Funding CP Conduit Purchaser allocated, in whole or in part, by the Funding
Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund the
purchase or maintenance of the CP Funded Amount with respect to such Pooled
Funding CP Conduit Purchaser from and including the Prepayment Date to and
excluding the maturity dates of such Commercial Paper and (ii) the sum of the
product for each day during the period from and including the immediately
preceding Payment Date to and excluding the Prepayment Date of (A) the CP Funded
Amount with respect to such Purchaser Group on such day times (B) the Program
Fee Rate on such day, divided by (C) 360; plus
     (c) all accrued and unpaid interest on the APA Bank Funded Amount with
respect to such Purchaser Group, calculated at the Alternate Base Rate or the
applicable Adjusted LIBO Rate plus the then Applicable Margin for the period
from and including the immediately preceding Payment Date to and excluding the
Prepayment Date, plus
     (d) the Commitment Fee payable to such Purchaser Group calculated for the
period from and including the immediately preceding Payment Date to and
excluding the Prepayment Date, plus
     (e) all Article 7 Costs then due and payable to such Purchaser Group, plus
     (f) without duplication, any other Program Costs then due and payable to
such Purchaser Group, and any other amounts then due and payable to such
Purchaser Group pursuant to this Indenture Supplement.



--------------------------------------------------------------------------------



 



4

     ‘Series 2006-2 Required Enhancement Amount’ means, on any date of
determination, an amount equal to the sum of (a) (i) during the Series 2006-2
Revolving Period, the Series 2006-2 Required Percentage of the sum of (x) the
Series 2006-2 Maximum Invested Amount on such date and (y) during any Paydown
Period, the aggregate Purchaser Group Invested Amount of any Non-Extending
Purchaser Groups on such date or (ii) during the Series 2006-2 Amortization
Period, the Series 2006-2 Required Percentage of the sum of (x) the
Series 2006-2 Maximum Invested Amount on the last day of the Series 2006-2
Revolving Period and (y) if the last day of the Series 2006-2 Revolving Period
occurred during a Paydown Period, the aggregate Purchaser Group Invested Amount
of any Non-Extending Purchaser Groups on the last day of the Series 2006-2
Revolving Period plus (b) the sum of:
     (i) if the Three-Month Average Residual Value Loss Ratio with respect to
the most recent Settlement Date exceeded [***]%, an amount equal to the product
of (a) the Series 2006-2 Invested Percentage as of the last day of the Monthly
Period immediately preceding such Settlement Date and (b) [***]% of the amount
by which the Aggregate Residual Value Amount exceeded the Excess Residual Value
Amount, in each case, as of that date; plus
     (ii) the greater of
     (A) the sum of:
     (1) an amount equal to the product of (x) the Series 2006-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Equipment Amount on such
Settlement Date;
     (2) an amount equal to the product of (x) the Series 2006-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Forklift Amount on such
Settlement Date;
     (3) an amount equal to the product of (x) the Series 2006-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Truck Amount on such Settlement
Date;
     (4) an amount equal to the product of (x) the Series 2006-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Trailer Amount on such Settlement
Date; and
     (5) an amount equal to the product of (x) the Series 2006-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Truck Body Amount on such
Settlement Date; or
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



5

     (B) an amount equal to the product of (x) the Series 2006-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding such
Settlement Date and (y) the Excess Alternative Vehicle Amount on such Settlement
Date; plus
     (iii) the sum of:
     (A) an amount equal to the product of (x) the Series 2006-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Overconcentration Amount on such
Settlement Date;
     (B) an amount equal to the product of (x) the Series 2006-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Longer-Term Lease Amount on such
Settlement Date;
     (C) an amount equal to the product of (x) the Series 2006-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess High Lease Balance Amount on such
Settlement Date; and
     (D) an amount equal to the product of (x) the Series 2006-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess State Obligor Risk Amount on such
Settlement Date;
; provided, however, that, after the declaration or occurrence of an
Amortization Event, the Series 2006-2 Required Enhancement Amount shall equal
the Series 2006-2 Required Enhancement Amount on the date of the declaration or
occurrence of such Amortization Event.
     ‘Series 2006-2 Required Percentage’ means, on any date of determination,
[***]% unless for the most recent Settlement Date any one of the following was
true:
     (i) the Three Month Average Charge-Off Ratio exceeded [***]%;
     (ii) the Three Month Average Residual Value Loss Ratio exceeded [***]%;
     (iii) the Three Month Average Paid-In Advance Loss Ratio exceeded [***]%;
or
     (iv) the Three Month Average Delinquency Ratio exceeded [***]%;
in which case, the Series 2006-2 Required Percentage on such date will equal
[***]%; provided, however, that, if the Indenture Supplement with respect to any
Series of Investor Notes issued after December 17, 2008 and rated AA- by
Standard & Poor’s or Aa2 by Moody’s at the time of issuance requires that the
Credit Enhancement with
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



6

respect to such Series be a higher percentage of the Invested Amount with
respect to such Series, the Series 2006-2 Required Percentage shall mean such
higher percentage.
     ‘Series 2006-2 Required Reserve Account Amount’ means, on any date of
determination, an amount equal to the greater of (a) [***]% of the Series 2006-2
Invested Amount on such date and (b) [***]% of the Series 2006-2 Maximum
Invested Amount (i) during the Series 2006-2 Revolving Period, on such date, or
(ii) during the Series 2006-2 Amortization Period, on the last day of the
Series 2006-2 Revolving Period.
     ‘Series 2006-2 Required Yield Supplement Amount’ means, as of any
Settlement Date, the excess, if any, of (a) the Series 2006-2 Yield Shortfall
Amount for such Settlement Date over (b) [***]% of the product of (x) the
Series 2006-2 Invested Percentage on such Settlement Date and (y) the excess of
(1) the Class X 1999-1B Invested Amount for the current Monthly Period (after
giving effect to any increase thereof on such Settlement Date) over (2) the sum,
with respect to each Obligor of Eligible Receivables as of the close of business
on the first day of such Monthly Period, of the amount, if any, by which the
amount owing by such Obligor in respect of such Eligible Receivables as of such
date exceeds an amount equal to [***]% of the Class X 1999-1B Invested Amount;
provided, however that upon the occurrence of a Receivables Purchase Termination
Event, the Series 2006-2 Required Yield Supplement Amount will equal the
Series 2006-2 Yield Shortfall Amount.
     ‘Series 2006-2 Note Termination Date’ means the date on which the
Series 2006-2 Invested Amount shall have been reduced to zero, all accrued and
unpaid interest on the Series 2006-2 Notes shall have been paid in full and all
other amounts due and payable to the Purchaser Groups hereunder shall have been
paid in full.
     ‘Series 2006-2 Yield Shortfall Amount’ means, for any Settlement Date, the
sum of the product with respect to each Series 2006-2 Yield Shortfall Lease of
(a) the Series 2006-2 Invested Percentage on such Settlement Date, (b) the Lease
Balance of such Series 2006-2 Yield Shortfall Lease as of the last day of the
immediately preceding Monthly Period, (c) the Series 2006-2 Yield Shortfall with
respect to such Series 2006-2 Yield Shortfall Lease for such Settlement Date and
(d) the quotient of (i) [***]% of the Remaining Lease Term with respect to such
Series 2006-2 Yield Shortfall Lease on such Settlement Date divided by (ii) 12.
     ‘Series 2006-2 Yield Shortfall Lease’ means, as of any Settlement Date,
each Unit Lease that is a Floating Rate Lease with an actual or implicit finance
charge rate, including therein the rate at which any management and/or
administrative fee accrues in respect of such Unit Lease, that is less than the
Series 2006-2 Minimum Yield Rate for such Settlement Date.
     ‘Series 2006-2 Yield Supplement Deficiency’ means, on any date of
determination, the amount, if any, by which the Series 2006-2 Required Yield
Supplement Amount exceeds the Series 2006-2 Yield Supplement Account Amount.”;
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



7

(b) inserting the following new defined terms in alphabetical order:
     “‘Accounting Based Consolidation Event’ means the consolidation, for
financial and/or regulatory accounting purposes, of all or any portion of the
assets and liabilities of any CP Conduit Purchaser that are subject to this
Indenture Supplement or any other Transaction Document with all or any portion
of the assets and liabilities of an Affected Party. An Accounting Based
Consolidation Event shall be deemed to occur on the date any Affected Party
shall acknowledge in writing that any such consolidation of the assets and
liabilities of a CP Conduit Purchaser shall occur.
     ‘Charge-Off Ratio’ means, for any specified Settlement Date, twelve times
the quotient, expressed as a percentage, of (a) Aggregate Net Lease Losses for
the preceding Monthly Period, divided by (b) the Aggregate Lease Balance as of
the last day of the second preceding Monthly Period.
     ‘Contingent Monthly Funding Costs’ means, with respect to any Purchaser
Group, the sum of:
     (a) with respect to any Series 2006-2 Interest Period, the excess, if any,
of (i) the amount calculated for such Series 2006-2 Interest Period pursuant to
clause (a) of the definition of Monthly Funding Costs with respect to such
Purchaser Group over (ii) an amount equal to the sum of the product for each day
during such Series 2006-2 Interest Period of (A) the CP Conduit Funded Amount
with respect to such Purchaser Group on such day and (B) a rate per annum equal
to the sum of (x) the rate on one-month nonfinancial commercial paper for such
day set forth in Statistical Release H.15(519), “Selected Interest Rates”
published by the Board Of Governors of the Federal Reserve System and (y) [***]%
divided by (C) 360; and
     (b) with respect to any Series 2006-2 Interest Period, the excess, if any,
of (i) the amount calculated for such Series 2006-2 Interest Period pursuant to
clause (b) of the definition of Monthly Funding Costs with respect to such
Purchaser Group over (ii) an amount equal to the sum of the product for each day
during such Series 2006-2 Interest Period of (A) the APA Bank Funded Amount with
respect to such Purchaser Group on such day and (b) a rate per annum equal to
the sum of (x) the LIBO Rate for such Series 2006-2 Interest Period (assuming
for this purpose only that such Series 2006-2 Interest Period is a Eurodollar
Period) and (y) the Applicable Margin on such day (assuming for this purpose
only that no Amortization Event or Potential Amortization Event shall have
occurred and be continuing) divided by (C) 360.
     ‘Contingent Monthly Funding Costs Shortfall’ is defined in Section 5A.3(b).
     ‘Contingent Monthly Interest Payment’ is defined in Section 5A.4(c)(xii).
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



8

     ‘Delinquency Ratio’ means, for any specified Settlement Date, the quotient,
expressed as a percentage, of (a) the aggregate billings with respect to all
Leases and all Fleet Receivables which were unpaid for 60 days or more from the
original due date thereof as of the last day of the immediately preceding
Monthly Period divided by (b) the sum of (i) the aggregate billings with respect
to all Leases and all Fleet Receivables which were unpaid as of the last day of
the second preceding Monthly Period and (ii) the aggregate amount billed with
respect to all Leases and all Fleet Receivables during the immediately preceding
Monthly Period.
     ‘Excess High Lease Balance Amount’ means, on any Settlement Date, an amount
equal to the excess, if any, of (a) the aggregate Lease Balance of all Eligible
Leases having a Lease Balance in excess of $[***] allocated to the Lease SUBI as
of the last day of the Monthly Period immediately preceding such Settlement Date
over (b) an amount equal to [***]% of the Aggregate Lease Balance as of such
Settlement Date.
     ‘Excess Longer-Term Lease Amount’ means, on any Settlement Date, an amount
equal to the greater of (a) the excess, if any, of (i) the aggregate Lease
Balance of all Eligible Leases having remaining terms of longer than five years
allocated to the Lease SUBI as of the last day of the Monthly Period immediately
preceding such Settlement Date over (ii) an amount equal to [***]% of the
Aggregate Lease Balance as of such Settlement Date and (b) the excess, if any,
of (i) the aggregate Lease Balance of all Eligible Leases having remaining terms
of longer than seven years allocated to the Lease SUBI as of the last day of the
Monthly Period immediately preceding such Settlement Date over (ii) an amount
equal to [***]% of the Aggregate Lease Balance as of such Settlement Date.
     ‘Excess State Obligor Risk Amount’ means, on any Settlement Date, an amount
equal to the excess, if any, of (a) the aggregate Lease Balance of all Eligible
Leases the Obligor of which is a state or local government or any subdivision
thereof, or any agency, department or instrumentality thereof allocated to the
Lease SUBI as of the last day of the Monthly Period immediately preceding such
Settlement Date over (b) an amount equal to [***]% of the Aggregate Lease
Balance as of such Settlement Date.
     ‘JPMorgan Chase’ means JPMorgan Chase Bank, N.A., and its successors and
assigns.
     ‘Monthly Funding Costs Shortfall’ means a Senior Monthly Funding Costs
Shortfall or a Contingent Monthly Funding Costs Shortfall.
     ‘Overconcentration Amount’ means, on any Settlement Date, an amount equal
to the greatest of (a) the excess, if any, of (i) the aggregate Lease Balance of
the Eligible Leases to which the Obligor having the largest aggregate Lease
Balance of Eligible Leases allocated to the Lease SUBI is a party as of the last
day of the Monthly Period immediately preceding such Settlement Date over
(ii) an amount equal to [***]% of the Aggregate Lease Balance as of such
Settlement Date; provided, however that if the long-term debt obligations of
such Obligor are not rated at least “Baa3” by Moody’s and at
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



9

least “BBB-” by Standard & Poor’s as of such Settlement Date, the amount in this
clause (ii) shall equal [***]% of the Aggregate Lease Balance as of such
Settlement Date, (b) the excess, if any, of (i) the aggregate Lease Balance of
the Eligible Leases to which the Obligors having the two largest aggregate Lease
Balances of Eligible Leases allocated to the Lease SUBI are a party as of the
last day of the Monthly Period immediately preceding such Settlement Date over
(ii) an amount equal to [***]% of the Aggregate Lease Balance as of such
Settlement Date; provided, however that if the long-term debt obligations of the
Obligor having the largest aggregate Lease Balance of Eligible Leases allocated
to the Lease SUBI are not rated at least “Baa3” by Moody’s and at least “BBB-”
by Standard & Poor’s as of such Settlement Date, the amount in this clause
(ii) shall equal [***]% of the Aggregate Lease Balance as of such Settlement
Date, (c) the excess, if any, of (i) the aggregate Lease Balance of the Eligible
Leases to which the Obligors having the five largest aggregate Lease Balances of
Eligible Leases allocated to the Lease SUBI are a party as of the last day of
the Monthly Period immediately preceding such Settlement Date over (ii) an
amount equal to [***]% of the Aggregate Lease Balance as of such Settlement Date
and (d) the excess, if any, of (i) the aggregate Lease Balance of the Eligible
Leases to which the Obligors having the ten largest aggregate Lease Balances of
Eligible Leases allocated to the Lease SUBI are a party as of the last day of
the Monthly Period immediately preceding such Settlement Date over (ii) an
amount equal to [***]% of the Aggregate Lease Balance as of such Settlement
Date.
     ‘Paid-In Advance Loss Ratio’ means, for any specified Settlement Date, the
quotient, expressed as a percentage, of (a) the excess, if any, of (i) the
aggregate Cost of all Unit Paid-In Advance Vehicles that became Rejected Paid-In
Advance Vehicles during the immediately preceding Monthly Period over (ii) all
Paid-In Advance Proceeds received by the Servicer during the preceding Monthly
Period for all Unit Paid-In Advance Vehicles that became Rejected Paid-In
Advance Vehicles during such Monthly Period and all prior Monthly Periods
divided by (b) the aggregate Cost of all Unit Paid-In Advance Vehicles that
became Rejected Paid-In Advance Vehicles during the immediately preceding
Monthly Period.
     ‘PHH Credit Agreement’ means the Amended and Restated Competitive Advance
and Revolving Credit Agreement, dated as of January 6, 2006, among PHH, PHH
Vehicle Management Services Inc., the lenders referred to therein, Citicorp USA,
Inc. as syndication agent, The Bank of Nova Scotia and Wachovia Bank, National
Association, as co-documentation agents, and JPMorgan Chase, as administrative
agent for the lenders, as amended, modified, supplemented or waived from time to
time in accordance with its terms; provided, however, that, for the purposes of
clause (y) of Article 4, PHH Credit Agreement shall mean such credit agreement
without giving effect to any amendments, modifications or supplements thereto or
waivers thereof after December 17, 2008 not approved by the Series 2006-2
Required Investor Noteholders.
     ‘Remaining Lease Term’ means, with respect to any Series 2006-2 Yield
Shortfall Lease on any Settlement Date, the remaining number of months over
which the Capitalized Cost of the related Leased Vehicle is being depreciated
thereunder as of the last day of the immediately preceding Monthly Period.
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



10

     ‘Residual Value Loss Ratio’ means, for any specified Settlement Date, the
quotient, expressed as a percentage, of (a) the sum of the Residual Value Losses
for all Unit Vehicles that became Residual Value Vehicles during the preceding
Monthly Period minus all Termination Proceeds included in clauses (i) and
(ii) of the definition thereof for the preceding Monthly Period for all Unit
Vehicles that became Residual Value Vehicles during prior Monthly Periods
divided by (b) the sum of the Stated Residual Values for all Unit Vehicles that
became Residual Value Vehicles during the preceding Monthly Period.
     ‘Senior Monthly Funding Costs’ means, with respect to each Series 2006-2
Interest Period and any Purchaser Group, the excess of (a) the Monthly Funding
Costs over (b) the Contingent Monthly Funding Costs, in each case, with respect
to such Series 2006-2 Interest Period and such Purchaser Group.
     ‘Senior Monthly Funding Costs Shortfall’ is defined in Section 5A.3(b).
     ‘Senior Monthly Interest Payment’ is defined in Section 5A.4(c)(v).
     ‘Series 2006-2 Yield Shortfall’ means, with respect to any Series 2006-2
Yield Shortfall Lease for any Settlement Date, the excess of (a) the
Series 2006-2 Minimum Yield Rate for such Settlement Date over (b) the actual or
implicit finance charge rate applicable to such Series 2006-2 Yield Shortfall
Lease, including therein the rate at which any management and/or administrative
fee accrues in respect of such Series 2006-2 Yield Shortfall Lease.
     ‘Three Month Average Charge-Off Ratio’ means, with respect to any
Settlement Date, the average of the Charge-Off Ratios for such Settlement Date
and the two immediately preceding Settlement Dates.
     ‘Three Month Average Delinquency Ratio’ means, with respect to any
Settlement Date, the average of the Delinquency Ratios for such Settlement Date
and the two immediately preceding Settlement Dates.
     ‘Three Month Average Paid-In Advance Loss Ratio’ means, with respect to any
Settlement Date, the average of the Paid-In Advance Loss Ratios for such
Settlement Date and the two immediately preceding Settlement Dates.
     ‘Three Month Average Residual Value Loss Ratio’ means, with respect to any
Settlement Date, the average of the Residual Value Loss Ratios for such
Settlement Date and the two immediately preceding Settlement Dates.”;
(c) deleting therefrom the definitions of “Additional Costs Cap,” “Applicable
Option,” “Assumed Lease Term,” “Dollar,” “Enhancement Matrix,” “Interest
Shortfall,” “Level 1 Required Enhancement Percentage,” “Level 2 Required
Enhancement Percentage,” “Level 3 Required Enhancement Percentage,” “Monthly
Interest Payment,” “Required Reserve Account



--------------------------------------------------------------------------------



 



11

Amount Percentage,” “Series 2006-2 Excess Fleet Receivable Amount,”
“Series 2006-2 Hypothetical Yield Shortfall Amount,” “Series 2006-2 Weighted
Average Yield Shortfall,” “Series 2006-2 Weighted Average Yield Shortfall Life”
and “Telerate Page 3750” in their entirety; and
(d) deleting the reference to Sections 5A.4(c)(ix) and (xv) from the definition
of “Increased Costs Carry Forward Amount” and inserting a reference to
Section 5A.4(c)(xv) in lieu thereof.
          3. Amendments to Article 2. Article 2 of the Series 2006-2 Indenture
Supplement is hereby amended by adding the following sentence to the end of
Section 2.6(b) thereof:
     “The Administrator shall provide written notice to the Rating Agencies of
any extension of the Scheduled Expiry Date with respect to the Purchaser
Groups.”
          4. Amendments to Article 3. Article 3 of the Series 2006-2 Indenture
Supplement is hereby amended by:
     (a) inserting the word “General” after the words “Series 2006-2” and before
the words “Collection Subaccount” in Section 5A.2(e) thereof;
     (b) deleting Section 5A.3(b) thereof in its entirety and inserting the
following new Section 5A.3(b) in lieu thereof:
     “(b) On each Determination Date, the Administrator shall determine (i) the
sum of the Senior Monthly Funding Costs and the sum of the Contingent Monthly
Funding Costs for each Purchaser Group for the Series 2006-2 Interest Period
ending on the next succeeding Payment Date, (ii) the excess, if any (the “Senior
Monthly Funding Costs Shortfall”), of (A) the sum of (x) the Senior Monthly
Funding Costs for each Purchaser Group for such Series 2006-2 Interest Period
and (y) the amount of any unpaid Senior Monthly Funding Costs Shortfall, as of
the preceding Payment Date (together with any Additional Interest on such Senior
Monthly Funding Costs Shortfall) over (B) the amount which will be available to
be distributed to the Series 2006-2 Investor Noteholders on such Payment Date in
respect thereof pursuant to Section 5A.4(c)(v) and (iii) the excess, if any (the
“Contingent Monthly Funding Costs Shortfall”), of (A) the sum of (x) the
Contingent Monthly Funding Costs for each Purchaser Group for such Series 2006-2
Interest Period and (y) the amount of any unpaid Contingent Monthly Funding
Costs Shortfall, as of the preceding Payment Date (together with any Additional
Interest on such Contingent Monthly Funding Costs Shortfall) over (B) the amount
which will be available to be distributed to the Series 2006-2 Investor
Noteholders on such Payment Date in respect thereof pursuant to
Section 5A.4(c)(xii). If the Senior Monthly Funding Costs Shortfall or the
Contingent Monthly Funding Costs Shortfall with respect to any Payment Date is
greater than zero, an additional amount (“Additional Interest”) equal to the
product of (A) the number of days until such Monthly Funding Costs Shortfall
shall be repaid divided by 365 (or 366, as the case may be), (B) the Alternate
Base



--------------------------------------------------------------------------------



 



12

Rate plus [***]% and (C) such Monthly Funding Costs Shortfall (or the portion
thereof which has not been paid to the Series 2006-2 Investor Noteholders) shall
be payable as provided herein on each Payment Date following such Payment Date,
to but excluding the Payment Date on which such Monthly Funding Costs Shortfall
is paid to the Series 2006-2 Investor Noteholders.”
     (c) deleting the reference to paragraphs (i) through (x) of Section 5A.4(c)
from Section 5A.4(b) thereof and inserting in lieu thereof a reference to
paragraphs (i) through (ix) of Section 5A.4(c);
     (d) inserting the following new sentence to the end of Section 5A.4(b)
thereof:
“Notwithstanding the foregoing, if the Administrator determines that the
aggregate amount distributable from the Series 2006-2 Settlement Collection
Subaccount pursuant to paragraphs (i) through (xv) of Section 5A.4(c) on the
Payment Date on which the Series 2006-2 Invested Amount will be reduced to zero
exceeds the sum of the Total Cash Available for such Payment Date and the amount
to be deposited in the Series 2006-2 Settlement Collection Subaccount pursuant
to Section 5A.2(e)(i) on such Payment Date, the Administrator shall notify the
Indenture Trustee thereof in writing at or before 10:00 A.M., New York City
time, on the Business Day immediately preceding such Payment Date, and the
Indenture Trustee shall, by 11:00 A.M., New York City time, on such Payment
Date, withdraw from the Series 2006-2 Reserve Account and deposit in the
Series 2006-2 Settlement Collection Subaccount an amount equal to the lesser of
(x) such deficiency and (y) the Series 2006-2 Reserve Account Amount and, to the
extent that such amount is less than such deficiency, withdraw from the
Series 2006-2 Yield Supplement Account and deposit in the Series 2006-2
Settlement Collection Subaccount an amount equal to the lesser of the amount of
such insufficiency and the Series 2006-2 Yield Supplement Account Amount.”;
     (e) deleting the words in clause (i) of Section 5A.4(c) thereof and
inserting in lieu thereof the words “[reserved]”;
     (f) deleting clause (v) of Section 5A.4(c) thereof in its entirety and
inserting the following new clause (v) in lieu thereof:
     “(v) to the Series 2006-2 Distribution Account, an amount equal to the sum
of the Senior Monthly Funding Costs for each Purchaser Group for the
Series 2006-2 Interest Period ending on such Payment Date plus the amount of any
unpaid Senior Monthly Funding Costs Shortfall, as of the preceding Payment Date,
together with any Additional Interest on such Senior Monthly Funding Costs
Shortfall (such amount, the “Senior Monthly Interest Payment”);”
     (g) deleting clause (ix) of Section 5A.4(c) and redesignating existing
clauses (x), (xi) and (xii) of Section 5A.4(c) as clauses (ix), (x) and (xi) of
Section 5A.4(c);
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



13

     (h) deleting newly designated clause (ix) of Section 5A.4(c) thereof in its
entirety and inserting the following new clause (ix) in lieu thereof:
     “(ix) (A) on any Payment Date during the Series 2006-2 Revolving Period, to
the Series 2006-2 Principal Collection Subaccount, an amount equal to the
greater of (I) the Series 2006-2 Allocated Asset Amount Deficiency, if any, on
such Payment Date and (II) if such Payment Date is during a Paydown Period, the
lesser of the Series 2006-2 Principal Payment Amount for such Payment Date and
the aggregate Purchaser Group Invested Amounts with respect to the Non-Extending
Purchaser Groups on such Payment Date and (B) on any Payment Date during the
period from and including the first day of the Series 2006-2 Amortization Period
to and including the Series 2006-2 Note Termination Date, to the Series 2006-2
Principal Collection Subaccount, an amount equal to the lesser of the
Series 2006-2 Principal Payment Amount for such Payment Date and the
Series 2006-2 Invested Amount on such Payment Date;”;
     (i) inserting the words “Class X” before the words “1999-1B Invested
Amount” in newly designated clause (xi) of Section 5A.4(c) thereof;
     (j) inserting the following new clause (xii) to Section 5A.4(c) thereof
following newly designated clause (xi) thereof:
     “(xii) to the Series 2006-2 Distribution Account, an amount equal to the
sum of the Contingent Monthly Funding Costs for each Purchaser Group for the
Series 2006-2 Interest Period ending on such Payment Date plus the amount of any
unpaid Contingent Monthly Funding Costs Shortfall, as of the preceding Payment
Date, together with any Additional Interest on such Contingent Monthly Funding
Costs Shortfall (such amount, the “Contingent Monthly Interest Payment”);”
     (k) deleting clause (xv) of Section 5A.4(c) thereof in its entirety and
inserting the following new clause (xv) in lieu thereof:
     “(xv) to the Series 2006-2 Distribution Account, an amount equal to the
Increased Costs for such Payment Date;”
     (l) deleting Section 5A.5(a) thereof in its entirety and inserting the
following new Section 5A.5(a) in lieu thereof:
     “(a) On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to the Series 2006-2 Investor Notes,
the Indenture Trustee shall, in accordance with Section 6.1 of the Base
Indenture, pay to the Administrative Agent, for the account of the Series 2006-2
Investor Noteholders, from the Series 2006-2 Distribution Account the Senior
Monthly Interest Payment to the extent of the amount deposited in the
Series 2006-2 Distribution Account for the payment of such amount pursuant to
Section 5A.4(c)(v) and the Contingent Monthly Interest Payment to the extent of
the



--------------------------------------------------------------------------------



 



14

amount deposited in the Series 2006-2 Distribution Account for the payment of
such amount pursuant to Section 5A.4(c)(xii). Upon the receipt of funds from the
Indenture Trustee on each Payment Date on account of the Senior Monthly Interest
Payment and the Contingent Monthly Interest Payment, the Administrative Agent
shall pay to each Funding Agent with respect to a Purchaser Group an amount
equal to the Monthly Funding Costs with respect to such Purchaser Group with
respect to the immediately succeeding Series 2006-2 Interest Period plus the
amount of any unpaid Monthly Funding Costs Shortfall payable to such Purchaser
Group as of the preceding Payment Date, together with any Additional Interest
thereon. If the amount deposited in the Series 2006-2 Distribution Account on
any Payment Date pursuant to Section 5A.4(c)(v) is less than the Senior Monthly
Interest Payment on such Payment Date, the Administrative Agent shall pay the
amount available to pay such Senior Monthly Interest Payment to the Funding
Agents, on behalf of the Purchaser Groups, on a pro rata basis, based on the
Senior Monthly Funding Costs with respect to each Purchaser Group with respect
to the immediately preceding Series 2006-2 Interest Period. If the amount
deposited in the Series 2006-2 Distribution Account on any Payment Date pursuant
to Section 5A.4(c)(xii) is less than the Contingent Monthly Interest Payment on
such Payment Date, the Administrative Agent shall pay the amount available to
pay such Contingent Monthly Interest Payment to the Funding Agents, on behalf of
the Purchaser Groups, on a pro rata basis, based on the Contingent Monthly
Funding Costs with respect to each Purchaser Group with respect to the
immediately preceding Series 2006-2 Interest Period.”
     (m) deleting the references to Sections 5A.4(c)(ix) and (xv) from
Sections 5A.5(c) and 5A.5(d) thereof and inserting references to
Section 5A.4(c)(xv) in lieu thereof;
     (n) deleting Section 5A.12(a) thereof in its entirety and inserting the
following new Section 5A.12(a) in lieu thereof:
     “(a) On each Payment Date, the Issuer shall have obtained and shall
thereafter maintain one or more interest rate caps, substantially in the form of
Exhibit I hereto, each from a Series 2006-2 Eligible Counterparty, having, in
the aggregate, a notional amount on such Payment Date at least equal to the
aggregate Lease Balance of all Fixed Rate Leases allocated to the Lease SUBI
Portfolio as of the last day of the Monthly Period immediately preceding such
Payment Date, plus, in the case of all such Fixed Rate Leases that are
Closed-End Leases, the aggregate Stated Residual Values of the related Leased
Vehicles, and on each Payment Date thereafter at least equal to the aggregate
scheduled Lease Balance of all such Fixed Rate Leases as of the last day of the
Monthly Period immediately preceding such Payment Date, plus, in the case of all
such Fixed Rate Leases that are Closed-End Leases, the aggregate Stated Residual
Values of the related Leased Vehicles, and an effective strike rate based on the
eurodollar rate set forth therein in effect on the dates set forth therein at
the most equal to the weighted average fixed rate of interest on such Fixed Rate
Leases minus the sum of [***]% and the then current Program Fee Rate.”;
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



15

     (o) inserting the words “substantially in the form of Exhibit I hereto,”
after the words “an interest rate cap” in Section 5A.12(b) thereof;
     (p) deleting 0.465% from Section 5A.12(b) thereof and inserting the words
“the sum of [***]% and the then current Program Fee Rate” in lieu thereof;
     (q) inserting the words “substantially in the form of Exhibit I hereto,”
after the words “an interest rate cap” in Section 5A.12(c) thereof;
     (r) deleting 0.465% from Section 5A.12(c) thereof and inserting the words
“the sum of [***]% and the then current Program Fee Rate” in lieu thereof; and
     (s) deleting Section 5A.12(d) thereof in its entirety and inserting the
following new Section 5A.12(d) in lieu thereof:
     “(d) If, at any time, any provider of an interest rate cap required to be
obtained and maintained by the Issuer pursuant to this Section 5A.12 is not a
Series 2006-2 Eligible Counterparty, the Issuer shall cause such provider to
take the actions required of it under the terms of the interest rate cap to
which it is a party within the time frames set forth therein following such
occurrence. If any such provider of an interest rate cap fails to take the
actions required of it under the terms of its interest rate cap, the Issuer
shall, at such provider’s expense, obtain a replacement interest rate cap on the
same terms from a Series 2006-2 Eligible Counterparty and, simultaneously with
such replacement, the Issuer shall terminate the interest rate cap being
replaced. The Issuer will not permit any interest rate cap required to be
obtained and maintained by the Issuer pursuant to this Section 5A.12 to be
terminated or transferred in whole or in part unless a replacement interest rate
cap therefor has been provided as described in the immediately preceding
sentence and, after giving effect thereto, the Issuer has the interest rate caps
required to be obtained and maintained by the Issuer pursuant to this
Section 5A.12.”
          5. Amendments to Article 4. Article 4 of the Series 2006-2 Indenture
Supplement is hereby amended by:
     (a) deleting clause (o) thereof in its entirety and inserting the following
new clause (o) in lieu thereof:
     “(o) the failure on the part of the Issuer to pay any Commitment Fee or any
Series 2006-2 Monthly Interest due and payable on any Payment Date which failure
continues unremedied for two Business Days;”
     (b) deleting clause (v) thereof in its entirety and inserting the following
new clause (v) in lieu thereof:
     “(v) the failure on the part of the Administrator to (i) deliver to the
Indenture Trustee, the Administrative Agent and each Funding Agent a letter of
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



16

independent certified public accountants of recognized national standing
concerning the results of agreed upon procedures pursuant to Section 8.3(e) that
is in form and substance reasonably satisfactory to the Series 2006-2 Required
Investor Noteholders or (ii) duly to observe or perform in any material respect
any other covenants or agreements of the Administrator set forth in the Base
Indenture or this Indenture Supplement, which failure continues unremedied for a
period of 30 days after there shall have been given to the Administrator by the
Indenture Trustee or the Administrator and the Indenture Trustee by any
Series 2006-2 Investor Noteholder, written notice specifying such default and
requiring it to be remedied;”;
     (c) inserting after clause (w) thereof, the following new clauses (x) and
(y):
     “(x) default shall occur in the due observance or performance of any
covenant, condition or agreement contained in Section 6.6 or Section 6.7 of the
PHH Credit Agreement; or
     (y) an event described in paragraph (e) or (f) of Section 7 of the PHH
Credit Agreement shall occur”;
     and
     (d) replacing “then, in the case of any event described in clause
(p) through (w) above” with “then, in the case of any event described in clause
(p) through (y) above” therein.
          6. Amendments to Article 7. Article 7 of the Series 2006-2 Indenture
Supplement is hereby amended by (a) inserting the following new paragraph (c) of
Section 7.2 thereof:
     “(c) If an Accounting Based Consolidation Event shall at any time occur
then, upon demand, the Issuer shall pay to the relevant Affected Party, such
amounts as such Affected Party reasonably determines will compensate or
reimburse such Affected Party for any resulting (i) fee, expense or increased
cost charged to, incurred or otherwise suffered by such Affected Party,
(ii) reduction in the rate of return on such Affected Party’s capital or
reduction in the amount of any sum received or receivable by such Affected Party
or (iii) internal capital charge or other imputed cost determined by such
Affected Party to be allocable to the Issuer or the transactions contemplated in
this Indenture Supplement in connection therewith. Amounts under this
Section 7.2(c) may be demanded at any time without regard to the timing of
issuance of any financial statement by the CP Conduit Purchaser or by any
Affected Party.”
(b) designating existing paragraphs (c) and (d) of Section 7.2 thereof as
paragraphs (d) and (e) and (c) deleting the words “subsections (a) and (b)” in
the first sentence of new paragraph (d) of Section 7.2 thereof and inserting the
words “subsections (a), (b) and (c)” in lieu thereof.
          7. Amendments to Article 12. Article 12 of the Series 2006-2 Indenture
Supplement is hereby amended by (a) deleting paragraph (a) of Section 12.10
thereof in its



--------------------------------------------------------------------------------



 



17

entirety and inserting the following new paragraph (a) of Section 12.10 in lieu
thereof:
     “(a) This Indenture Supplement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Issuer may not assign or transfer any of its rights under this
Indenture Supplement without the prior written consent of all of the
Series 2006-2 Investor Noteholders, no CP Conduit Purchaser may assign or
transfer any of its rights under this Indenture Supplement other than in
accordance with the Asset Purchase Agreement with respect to such CP Conduit
Purchaser or otherwise to the APA Bank with respect to such CP Conduit Purchaser
or a Program Support Provider with respect to such CP Conduit Purchaser or
pursuant to paragraph (b) or (e) below of this Section 12.10 and no APA Bank may
assign or transfer any of its rights or obligations under this Indenture
Supplement except to a Program Support Provider or pursuant to paragraph (c),
(d), (e) or (g) below of this Section 12.10.”;
and (b) inserting the following new paragraph (g) to the end of Section 12.10
thereof:
     “(g) Notwithstanding any other provision of this Indenture Supplement to
the contrary, any APA Bank or any Program Support Provider may at any time
pledge or grant a security interest in all or any portion of its rights under
this Indenture Supplement to secure obligations of such APA Bank or such Program
Support Provider to a Federal Reserve Bank, without notice to or consent of the
Administrative Agent, the Issuer or the Administrator; provided that no such
pledge or grant of a security interest shall release an APA Bank from any of its
obligations hereunder or substitute any such pledgee or grantee for such APA
Bank as a party hereto.”
          8. Amendment to Schedule I. Schedule I to the Series 2006-2 Indenture
Supplement is hereby amended and restated to read in its entirety as set forth
on Exhibit G to this Third Amendment.
          9. New Exhibit I. The Indenture Supplement is hereby amended by adding
Exhibit I thereto in the form of Exhibit H to this Third Amendment.
          10. Conditions to Effectiveness. This Third Amendment shall become
effective on December 17, 2008 (the “Third Amendment Effective Date”), if each
of the following conditions precedent shall have been satisfied on or prior to
such day:
          (a) The Administrative Agent shall have received, with a copy for each
Funding Agent, this Third Amendment duly executed and delivered by duly
authorized officers of the Issuer, the Administrator and the Indenture Trustee;
          (b) The Administrative Agent shall have received, with a copy for each
Funding Agent, each of the Second Amendment to the SUBI Servicing Supplement,
the First Amendment to the Loan Agreement, the Second Amended and Restated Fleet
Receivable SUBI Supplement and the Amended and Restated Base Indenture, duly
executed and delivered by duly authorized officers of the parties thereto;



--------------------------------------------------------------------------------



 



18

          (c) The representations and warranties of the Issuer and VMS contained
in the Transaction Documents to which each is a party shall be true and correct
in all material respects as of the Third Amendment Effective Date as if made as
of the Third Amendment Effective Date;
          (d) The Indenture Trustee and the Administrative Agent shall have
received the Consent of Purchaser Groups in the form of Exhibit E to this Third
Amendment, duly executed by the CP Conduit Purchasers, the APA Banks and the
Administrative Agent;
          (e) The Indenture Trustee and the Administrative Agent shall have
received the amended and restated Fee Letter relating to the Series 2006-2
Indenture Supplement in the form of Exhibit F to this Third Amendment, duly
executed by the Issuer, the Administrator, the Administrative Agent and each
Funding Agent;
          (f) The Administrative Agent shall have received, with a counterpart
addressed to each CP Conduit Purchaser and the Funding Agent, the Program
Support Provider and the APA Banks with respect to such CP Conduit Purchaser and
the Indenture Trustee, opinions of counsel to the Issuer, Holdings, SPV, the
Origination Trust, the Intermediary and the Administrator, dated the Third
Amendment Effective Date, as to due organization of the Origination Trust,
Holdings, SPV, the Administrator, the Intermediary and the Issuer, bankruptcy
(“true sale” and “non-substantive consolidation”), perfection and priority of
security interests in the Series 2006-2 Collateral, creation and perfection of
the security interests in the Loan Collateral, including the SUBI Certificates
and the Sold Units and the Fleet Receivables, the characterization of the
Series 2006-2 Investor Notes as debt for U.S. federal income tax purposes, the
characterization of the Issuer not as an association or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes and
other matters, in each case, in form and substance acceptable to the addressees
thereof and their respective counsel; and
          (g) The Administrative Agent shall have received letters signed by
Moody’s and Standard & Poor’s, confirming that the Series 2006-2 Investor Notes
have been publicly rated “AA-” and “Aa2”, respectively.
          11. Miscellaneous.
          (a) Payment of Expenses. The Issuer agrees to pay or reimburse the
Indenture Trustee, the Administrative Agent, the CP Conduit Purchasers, the APA
Banks and the Funding Agents for all of their respective out-of-pocket costs and
reasonable expenses incurred in connection with this Third Amendment, including,
without limitation, the reasonable fees and disbursements of their respective
counsel and the fees and expenses charged by Moody’s and Standard & Poor’s in
connection with their ratings of the Series 2006-2 Investor Notes.
          (b) No Other Amendments; Confirmation. Except as expressly amended,
modified and supplemented hereby, the provisions of the Series 2006-2 Indenture
Supplement are and shall remain in full force and effect.



--------------------------------------------------------------------------------



 



19

          (c) Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
          (d) Counterparts. This Third Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument. A set of the copies of this Third Amendment signed by all the
parties shall be lodged with the Indenture Trustee. This Third Amendment may be
delivered by facsimile transmission of the relevant signature pages hereof.



--------------------------------------------------------------------------------



 



20

          IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture
Trustee have caused this Third Amendment to be duly executed by their respective
officers as of the day and year first above written.

            CHESAPEAKE FUNDING LLC
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Vice President and Treasurer        PHH VEHICLE MANAGEMENT SERVICES, LLC
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Vice President and Treasurer        THE BANK OF NEW YORK MELLON, as Indenture
Trustee
      By:   /s/ Jared Fischer         Name:   Jared Fischer        Title:  
Assistant Treasurer     



--------------------------------------------------------------------------------



 



21

EXHIBIT A
TO THIRD AMENDMENT
TO SERIES 2006-2
INDENTURE SUPPLEMENT
Form of Second Amendment to the SUBI Servicing Supplement



--------------------------------------------------------------------------------



 



22

EXHIBIT B
TO THIRD AMENDMENT
TO SERIES 2006-2
INDENTURE SUPPLEMENT
Form of First Amendment to the Loan Agreement



--------------------------------------------------------------------------------



 



23

EXHIBIT C
TO THIRD AMENDMENT
TO SERIES 2006-2
INDENTURE SUPPLEMENT
Form of Second Amended and Restated Fleet Receivable SUBI Supplement



--------------------------------------------------------------------------------



 



24

EXHIBIT D
TO THIRD AMENDMENT
TO SERIES 2006-2
INDENTURE SUPPLEMENT
Form of Amended and Restated Base Indenture



--------------------------------------------------------------------------------



 



25

EXHIBIT E
TO THIRD AMENDMENT
TO SERIES 2006-2
INDENTURE SUPPLEMENT
Consent of Purchaser Groups
          Reference is made to (i) that certain Amended and Restated
Series 2006-2 Indenture Supplement, dated as of December 1, 2006, as amended by
the First Amendment thereto, dated as of March 6, 2007, and the Second Amendment
thereto, dated as of November 30, 2007 (as further amended or supplemented, the
“Series 2006-2 Indenture Supplement”), among Chesapeake Funding LLC (the
“Issuer”), PHH Vehicle Management Services, LLC (“VMS”), as administrator (the
“Administrator”), the several commercial paper conduits listed on Schedule I
thereto (the “CP Conduit Purchasers”), the banks party thereto with respect to
each CP Conduit Purchaser (the “APA Banks”), the agent banks party thereto with
respect to each CP Conduit Purchaser (the “Funding Agents”), JPMorgan Chase
Bank, N.A., in its capacity as administrative agent (the “Administrative Agent”)
for the CP Conduit Purchasers, the APA Banks and the Funding Agents, and The
Bank of New York Mellon (formerly known as The Bank of New York), as Indenture
Trustee (the “Indenture Trustee”), to the Base Indenture, dated as of March 7,
2006 between the Issuer and the Indenture Trustee, (ii) that certain Amendment
No. 2 dated as of December 17, 2008 to Amended and Restated Sold SUBI Supplement
1999-1 to the Servicing Agreement, dated as of March 7, 2006 (the “Second
Amendment to the SUBI Servicing Supplement”), among D.L. Peterson Trust
(“DLPT”), Wilmington Trust Company, as SUBI Trustee, Chesapeake Finance Holdings
LLC (“Holdings”) and VMS, as Servicer, (iii) that certain Amendment No. 1 to
Loan Agreement, dated as of December 17, 2008 to the Loan Agreement, dated as of
March 7, 2007 (the “First Amendment to the Loan Agreement”), among Holdings, the
Issuer and DLPT, (iv) that certain Second Amended and Restated Fleet Receivable
SUBI Supplement dated as of December 17, 2008 (the “Second Amended and Restated
Fleet Receivable SUBI Supplement”) among Holdings, as settlor and initial
beneficiary, VMS, as UTI Trustee and Servicer, and Wilmington Trust Company, as
Delaware Trustee and SUBI Trustee, (v) that certain Amended and Restated Base
Indenture (the “Amended and Restated Base Indenture”), dated as of December 17,
2008 between the Issuer and the Indenture Trustee and (vi) that certain Third
Amendment to the Series 2006-2 Indenture Supplement, dated as of December 17,
2008 (the “Third Amendment”), among the Issuer, the Administrator and the
Indenture Trustee. All capitalized terms defined in the Series 2006-2 Indenture
Supplement and used herein shall have the meanings given to them therein.



--------------------------------------------------------------------------------



 



26

          The undersigned hereby consent to the execution, delivery and
performance of the Second Amendment to the SUBI Servicing Supplement, the First
Amendment to the Loan Agreement, the Second Amended and Restated Fleet
Receivable SUBI Supplement, the Amended and Restated Base Indenture and the
Third Amendment by the parties thereto and authorize the Indenture Trustee to
sign the Second Amendment to the SUBI Servicing Supplement and the Second
Amended and Restated Fleet Receivable SUBI Supplement.
Dated: December 17, 2008

            PARK AVENUE RECEIVABLES COMPANY, LLC,
as a CP Conduit Purchaser
      By: JPMorgan Chase Bank, N.A., its attorney-in-fact              By:      
    Name:           Title:           JPMORGAN CHASE BANK, N.A., as an APA Bank
      By:           Name:           Title:           VARIABLE FUNDING CAPITAL
COMPANY LLC,
as a CP Conduit Purchaser
      By:   WACHOVIA CAPITAL MARKETS, LLC,
As Attorney-in-Fact              By:           Name:           Title:      



--------------------------------------------------------------------------------



 



27

         

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as an APA Bank
      By:           Name:           Title:           YC SUSI TRUST, as a CP
Conduit Purchaser
      By:   Bank of America, National Association, as
Administrative Trustee
      By:           Name:           Title:           BANK OF AMERICA, NATIONAL
ASSOCIATION, as an APA Bank         By:           Name:           Title:        
  LIBERTY STREET FUNDING LLC, as a CP
Conduit Purchaser         By:           Name:           Title:           THE
BANK OF NOVA SCOTIA, as an APA Bank
      By:           Name:           Title:      



--------------------------------------------------------------------------------



 



28

         

            PARADIGM FUNDING, LLC, as a CP Conduit Purchaser
      By:           Name:           Title:           WESTLB AG, NEW YORK BRANCH,
as an APA Bank
      By:           Name:           Title:               By:           Name:    
            CHARTA, LLC, as a CP Conduit Purchaser
      By:   CITICORP NORTH AMERICA, INC.,
as Attorney-in-Fact              By:           Name:           Title:          
CITIBANK, N.A., as an APA Bank
      By:           Name:           Title:           SALISBURY RECEIVABLES
COMPANY, LLC,
as a CP Conduit Purchaser
      By:           Name:           Title:      



--------------------------------------------------------------------------------



 



29

         

            BARCLAYS BANK PLC, as an APA Bank
      By:           Name:           Title:           ATLANTIC ASSET
SECURITIZATION LLC, as a
CP Conduit Purchaser
      By:           Name:           Title:               By:           Name:    
      Title:           CALYON NEW YORK BRANCH, as an APA Bank
      By:           Name:           Title:               By:           Name:    
      Title:           WINDMILL FUNDING CORPORATION, as CP
Conduit Purchaser
      By:           Name:           Title:      



--------------------------------------------------------------------------------



 



30

         

            THE ROYAL BANK OF SCOTLAND PLC, as an APA Bank
      By:   Greenwich Capital Markets, Inc., as agent              By:          
Name:           Title:      



--------------------------------------------------------------------------------



 



31

         

EXHIBIT F
TO THIRD AMENDMENT
TO SERIES 2006-2
INDENTURE SUPPLEMENT
Chesapeake Funding LLC
940 Ridgebrook Road
Sparks, Maryland 21152
December 17, 2008
Amended and Restated Series 2006-2 Indenture Supplement Fee Letter
JPMorgan Chase Bank, N.A.
10 South Dearborn, IL1-0597
Chicago, Illinois 60670
Ladies and Gentlemen:
          Reference is hereby made to the Amended and Restated Series 2006-2
Indenture Supplement, dated as of December 1, 2006, as amended by the First
Amendment thereto, dated as of March 6, 2007, the Second Amendment thereto,
dated as of November 30, 2007 and the Third Amendment thereto, dated as of the
date hereof (as further amended or supplemented from time to time, the
“Series 2006-2 Indenture Supplement”), among Chesapeake Funding LLC, as the
issuer (the “Issuer”), PHH Vehicle Management Services, LLC, as administrator,
JPMorgan Chase Bank, N.A. (“JPMorgan Chase”), as administrative agent (the
“Administrative Agent”), the CP Conduit Purchasers, APA Banks and Funding Agents
named therein and The Bank of New York Mellon, as successor to JPMorgan Chase,
as indenture trustee (the “Indenture Trustee”), to the Amended and Restated Base
Indenture, dated as of December 17, 2008, between the Issuer and the Indenture
Trustee. Capitalized terms used but not defined herein are used with the
meanings assigned to them in the Series 2006-2 Indenture Supplement.
          This Fee Letter sets forth the definitions of Applicable Margin,
Commitment Fee Rate and Program Fee Rate used in the Series 2006-2 Indenture
Supplement.
          The following terms shall have the following meanings:
     “Applicable Margin” means on any date of determination, [***]% per annum;
provided, however that, after the occurrence of an Amortization Event or a
Potential Amortization Event, the Applicable Margin shall equal [***]% per
annum.
     “Commitment Fee Rate” means (a) during the period from and including the
date hereof to and including January 31, 2009, [***]% per annum and
(b) thereafter, [***]% per annum.
 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



32

     “Program Fee Rate” means (a) during the period from and including the date
hereof to and including January 31, 2009, [***]% per annum and (b) thereafter,
[***]% per annum.
          Once paid, the fees or any part thereof payable hereunder shall not be
refundable under any circumstances. All fees payable hereunder shall be paid in
immediately available funds and shall be in addition to reimbursement of the
reasonable out-of-pocket expenses of each Purchaser Group.
          It is understood and agreed that this Fee Letter shall not constitute
or give rise to any obligation to provide any financing; such an obligation will
arise only to the extent provided in the Series 2006-2 Indenture Supplement.
This Fee Letter may not be amended or waived except by an instrument in writing
signed by the Issuer and each of the undersigned parties. This Fee Letter shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York. This Fee Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Fee Letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.
          Please confirm that the foregoing is our mutual understanding by
signing and returning to us an executed counterpart of this Fee Letter.

            Very truly yours,

CHESAPEAKE FUNDING LLC
      By:           Name:           Title:        

Accepted and agreed to as of the date first written above by:
PHH VEHICLE MANAGEMENT SERVICES, LLC,
as Administrator

          By:           Name:           Title:           JPMORGAN CHASE BANK,
N.A., as Administrative Agent
      By:           Name:           Title:          

 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



33

          JPMORGAN CHASE BANK, N.A., as
Funding Agent
      By:           Name:           Title:           CITICORP NORTH AMERICA,
INC., as Funding Agent
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION, as Funding Agent
      By:           Name:           Title:           BANK OF AMERICA, NATIONAL
ASSOCIATION, as
Funding Agent
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA, as
Funding Agent
      By:           Name:           Title:           WESTLB AG, NEW YORK BRANCH,
as
Funding Agent
      By:           Name:           Title:               By:           Name:    
      Title:        



--------------------------------------------------------------------------------



 



34

         

          CALYON NEW YORK BRANCH, as
Funding Agent
      By:           Name:           Title:               By:           Name:    
      Title:           BARCLAYS BANK PLC, as Funding
Agent
      By:           Name:           Title:           THE ROYAL BANK OF SCOTLAND
PLC, as Funding Agent
      By:   Greenwich Capital Markets, Inc., as
agent            By:           Name:           Title:        



--------------------------------------------------------------------------------



 



35

         

EXHIBIT G
TO THIRD AMENDMENT
TO SERIES 2006-2
INDENTURE SUPPLEMENT
SCHEDULE I TO SERIES 2006-2
INDENTURE SUPPLEMENT

                                      Maximum     CP Conduit   APA   APA Bank  
Funding   Purchaser Group   Match Purchaser   Bank   Percentage   Agent  
Invested Amount   Funding
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]    

 
[***]  INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



36

EXHIBIT H
TO THIRD AMENDMENT
TO SERIES 2006-2
INDENTURE SUPPLEMENT
Form of Interest Rate Cap